Citation Nr: 0002346	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 24, 1973, to October 
23, 1973, and additional periods of active duty for training 
(ACDUTRA), to include the period from June 28, 1999, to July 
12, 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability on the basis of new 
and material evidence.

The case was previously before the Board in January 1999 when 
it was remanded for further development.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by a rating action in January 1985: the veteran was 
provided notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

2.  The additional evidence associated with the claims folder 
since the January 1985 denial of service connection includes 
the May 1997 private medical opinion that the veteran did not 
have a chronic psychiatric disability prior to June 29, 1980, 
and that the psychotic episode in 1980 was the first evidence 
of the chronic psychiatric disorder, paranoid schizophrenia, 
from which the veteran currently suffers.  

3.  Evidence added to the record since the January 1985, 
rating decision is not cumulative or redundant of evidence 
previously considered, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

4. The veteran's claim of service connection for psychiatric 
disability is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1985 RO decision 
denying service connection for a psychiatric disability is 
new and material; and the veteran's claim is reopened. 38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

National Guard medical records reflect that in July 1980 the 
veteran was admitted to a private hospital during annual 
training with his unit.  At that time it was recorded that 
"[h]e came to Otis Air Force Base June 29, 1980, for a few 
days, acting 'bizarre'."  He stated he was Jesus Christ.  
There were outbursts of singing and talk of kings and queens, 
saying he was playing cards.  The condition quickly cleared 
with medication.  The diagnosis was acute psychotic reaction, 
rule out schizophrenia-acute reaction.  The veteran was 
returned to South Carolina for further evaluation which 
resulted in the impression that there was no evidence of 
thought disorder present or major psychiatric illness.  A 
previously assigned temporary profile was discontinued and 
the veteran was found to be qualified for world wide duty.  
When the veteran was again referred for psychiatric 
evaluation at Shaw Air Force Base, in July 1981, it was 
recorded that he had a history of severe emotional illness, 
first detected in July 1980.  It was noted that in May 1981 
the veteran had been admitted to a psychiatric hospital for 
two weeks and treated with medication.  The provisional 
diagnosis in May 1981 was schizophrenia, with depression 
syndrome.  On evaluation for suitability for continued 
service in October 1981, it was recorded that the veteran had 
not been able adequately to perform his military duties over 
the previous 15 months.  The diagnosis was schizophrenia, 
paranoid type, chronic.  A February 1982 addendum report for 
medical evaluation board reflected that the veteran had a two 
year history of progressive psychiatric illness which 
required maintenance medication and recent hospitalization.  
The report further reflected that the veteran's first 
psychotic episode had occurred while on annual field training 
in July 1980.  It was felt that the veteran had a chronic 
major emotional disorder which required maintenance 
medication and was prone to frequent psychotic relapses and 
complete incapacitation.  He was considered not qualified for 
continued service in the National Guard.  

Received in September 1982 was a private medical report which 
reflects that the veteran had been hospitalized on an 
emergency basis in 1981.  At that time his wife had reported 
the veteran was talking to himself, walking around at night, 
hearing voices and was very suspicious.  On mental status 
examination at admission the veteran exhibited some 
psychomotor agitation.  His speech was frequently incoherent 
and irrelevant.  His hostility ranged from blatant to covert.  
It was felt he was probably experiencing hallucinations, 
although he denied them.  

On VA examination conducted in February 1983 the veteran 
reported he had been treated for a nervous breakdown two 
years earlier and had been taking his medication regularly.  
Other than occasional tiredness, he was feeling alright.  He 
had no hallucinations, delusions or ideas of reference and 
was regularly employed.  On examination the veteran exhibited 
a somewhat flat affect and mood, and slightly slowed down 
feeling with occasional fatigue.  The diagnosis was paranoid 
schizophrenia in remission.  The degree of disability was 
assessed as mild.  Diagnostic impressions included acute 
psychotic episode and rule out schizophrenia.  The veteran 
was given psychotropic medication.  During the course of his 
hospitalization he became violent and had to be restrained 
until the following day.  By the second day of admission the 
veteran had no memory of being in acute care.  His speech was 
relevant and coherent and he was not hostile or aggressive.  
He was considered to have an excellent remission, which left 
him anamnestic for his previous acute psychosis.  The 
diagnosis at discharge was acute psychotic episode.  His 
condition was improved and follow up in the mental health 
center was recommended.  

Service connection for a nervous condition was denied by a 
rating action in March 1983, on the basis that the veteran's 
psychiatric disorder preexisted service and was not shown to 
have been aggravated during active service.  The veteran was 
notified by letter March 1983 of the denial of service 
connection and advised of his appellate rights.  The record 
reflects that the did not submit a timely appeal of the 
determination.  

Received in November 1984 was a copy of a letter signed by 
the Major General from the Office of the Adjutant General of 
the South Carolina National Guard, which indicates a review 
of the veteran's records reflects that a psychotic episode 
first occurred on July 7, 1980, while the veteran was 
attending annual field training at Otis Air Force Base, in 
Massachusetts, with his Air National Guard Unit.  Upon 
returning he underwent psychiatric evaluation at Shaw Air 
Force Base which resulted in the conclusion that the veteran 
had had a psychotic episode, but was not currently psychotic.  
He had been allowed to return to full duty.  Following 
observations of unusual behavior and difficulty in carrying 
out duties the veteran was again referred for evaluation in 
July 1981.  An air National Guard Flight surgeon who was a 
practicing psychiatrist diagnosed the veteran as having a 
chronic psychotic disorder and referred him to Shaw Air Force 
Base for further evaluation which resulted in a diagnosis of 
schizophrenia, paranoid type, chronic.  The veteran was 
referred to a medical evaluation board which recommended he 
be discharged, and the veteran was separated from the 
National Guard in May 1982.   

The denial of service connection for a psychiatric disability 
was confirmed by the RO in January 1985.  The veteran was 
notified of this determination and his appellate rights by 
letter dated the same month, but did not submit a timely 
notice of disagreement within the allowable period of one 
year.

Received in July 1997 was a private medical report signed by 
Fred A. Dittmer, M.D., and dated in May 1981, which reflects 
that the veteran was brought to the hospital by his family 
after becoming psychotic over the previous two months.  At 
that time the veteran had no insight, was suspicious, and was 
apparently hearing voices.  He was uncooperative and his talk 
reflected loose associations.  The examiner further recorded 
that hostility was covert.  

Also received in July 1997 was a physician questionnaire 
signed by Ameliann B. Williams, M.D., who indicated she had 
reviewed the medical record of the veteran who had been her 
patient since December 1986.  Dr. Williams concluded there 
was no evidence that the veteran had a chronic psychiatric 
disorder prior to June 29, 1980, and that the acute psychotic 
reaction in July 1980 was the first objective clinical 
evidence of a psychiatric disorder, and the first evidence of 
the chronic psychiatric disorder from which the veteran was 
currently suffering.  The doctor commented that often 
psychiatric disorders must be followed over time before a 
diagnosis becomes clear.  She believed the veteran suffers 
from one disorder, paranoid schizophrenia, which was first 
seen in 1980.  Dr. Williams noted that the May 1981 report 
reflected the veteran became symptomatic two months prior to 
that hospitalization.  She commented that it was not 
surprising the veteran had decompensated without medication 
for a period of 6 to 8 months.  This was considered 
consistent with his diagnosis.   

New and Material Evidence Analysis

By a rating action in January 1985, the RO denied service 
connection for a psychiatric disability.  The veteran 
received written notification of the action by letter in 
January 1985 and, as he failed to file a timely appeal 
therefrom, the decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the U. 
S. Court of Appeals for Veterans Claims (Court) held that a 
three step process is required for reopening claims under the 
holding of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its November 1997 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disability, the RO applied the standard set forth in the 
Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This test required that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a psychiatric 
disability must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1999), 
rather than the standard set forth in Colvin.  

When the RO denied the veteran's claim of service connection 
for a psychiatric disability in January 1985, it considered 
his National Guard medical records reflecting that he came to 
Otis Air Force Base June 29, 1980, for a few days, acting 
"bizarre," and that he was hospitalized, treated with 
medication and discharged in July 1980 within a few days, 
with a diagnosis of acute psychotic reaction, rule out 
schizophrenia-acute reaction.  The evidence of record at that 
time also reflected the veteran was found to have no evidence 
of thought disorder or major psychiatric illness on 
psychiatric evaluation later in July 1980.  Also considered 
in January 1985 were subsequent psychiatric evaluations dated 
in 1981 and a September 1984 report from the Major General at 
the Office of the Adjutant General of the South Carolina 
National Guard, which reflect that the veteran suffers from 
psychiatric disability which first manifested in July 1980.

The evidence associated with the claims folder subsequent to 
the January 1985 denial of service connection consists of 
private medical reports to include the physician's 
questionnaire dated in May 1997 which reflects the opinions 
that the veteran did not have a chronic psychiatric disorder 
prior to June 29, 1980, and that the psychotic episode in 
July 1980 was the first clinical medical evidence of the 
chronic psychiatric disorder, paranoid schizophrenia from 
which the veteran currently suffers.  This additional medical 
evidence bears directly and substantially upon the specific 
matter under consideration in this case, since it reflects 
the medical opinion that the currently diagnosed disability, 
paranoid schizophrenia did not preexist the period of ACDUTRA 
in June to July 1980, but was first manifested at that time.  
This additional evidence is neither cumulative nor redundant 
of the evidence previously considered.  When its credibility 
is presumed, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, it is determined 
that the veteran's additional evidence constitutes new and 
material evidence, and the claim for service connection for a 
psychiatric disability is reopened. 

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a). 
Elkins; Winters v. West 12 Vet. App. 203 (1999)(en banc).

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required. Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Inasmuch as the record reflects a current diagnosis of 
paranoid schizophrenia, medical evidence of an acute 
psychotic episode during service in June to July 1980, and a 
medical opinion that the current disability was first 
manifested by the psychotic episode in 1980, the requisite 
elements of a plausible service connection claim are present 
and the veteran's claim is well-grounded.  


ORDER

The application to reopen a claim of service connection for 
psychiatric disability is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The veteran's presentation of a well grounded claim of 
service connection for a psychiatric disability as discussed 
above invokes upon VA the duty to assist him in developing 
the facts pertinent to this claim. 38 U.S.C.A. § 5107(a).  
Such a duty in this case requires that the veteran be 
afforded a psychiatric examination to clarify the time of 
onset of the current disability, in view of the apparent 
conflict between medical evidence indicating the veteran came 
to Otis Air Force Base on June 29, 1980, acting bizarre, and 
the medical opinion that the acute psychotic reaction in June 
to July 1980 was the first objective clinical evidence of a 
psychiatric disorder. Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for psychiatric disability 
since May 1997.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 

3.  Following the completion of the above 
requested development the veteran should 
undergo a special psychiatric examination 
to assess the nature and etiology of his 
psychiatric disability.  The examiner 
must thoroughly review the claims folder 
prior to evaluating the veteran.  All 
indicated special tests and studies 
should be conducted and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  To the extent 
possible the examiner should identify the 
date of onset of each diagnosed 
disability.  In particular, the examiner 
should provide an opinion, supported by 
reference to the medical evidence of 
record, as to whether it is at least as 
likely as not, that the veteran currently 
has a chronic psychiatric disability 
which had onset during the period June 
28, 1980, to July 12, 1980.  The examiner 
should explain the areas of disagreement, 
if any, between her/his opinion and any 
other medical opinions which are of 
record.  

4.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 


